EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding Claim 6, in line 9, replace “a transmitted” with --a transmitter--.
Regarding Claim 6, in line 15, replace “higher that that limit value” with --higher than that limit value--.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 7, the prior art of record does not teach “the device is arranged to perform said controlled voltage reduction in response to the operating voltage received via the power bus input interface being higher than a predetermined first limit value and the device not having performed addressing operations to carry out addressed data communication by means of said data bus, and the device is arranged to omit to perform said controlled voltage reduction in response to the operating voltage received via the power bus input interface being lower than said predetermined first limit value”, in conjunction with the other limitations in the claims. The closest prior art of record includes U.S. Patent Application Publication Numbers 2005/0271077, 20200176976, 2019/0166089, 2017/0222275, and U.S. Patent Number 7,821,226. Each of these references disclose assigning 
Regarding Claim 6, the prior art of record does not teach “a transmitted configured to send an addressing query on said data bus for causing said at least one electronic device to start addressing operations, which addressing query involves information of a limit value sent on said data bus; wherein said at least one electronic device has to receive a voltage higher that that limit value from the power bus in order to start the addressing operations”, in conjunction with the other limitations in the claims. The closest prior art of record includes U.S. Patent Application Publication Numbers 2005/0271077, 20200176976, 2019/0166089, 2017/0222275, and U.S. Patent Number 7,821,226. Each of these references disclose sending an addressing query on a data bus for causing at least one electronic device to start addressing operations. However, none of the references disclose the specific requirements of the claim mentioned above.
All claims that are not specifically addressed are allowable due to a dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/Primary Examiner, Art Unit 2186